Citation Nr: 0608151	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
I, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
entitlement to service connection for diabetes.  


FINDING OF FACT

The evidence of record reflects that the veteran has Type I 
diabetes that is not related to active service, to include as 
related to herbicide exposure.


CONCLUSION OF LAW

The veteran's Type I diabetes was not incurred in or 
aggravated by active military service, nor is it related to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duties to notify and assist

The RO described the evidence necessary to establish service 
connection in a letter issued in June 2002.  The letter 
advised the veteran of which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claim or notify VA of additional evidence he wanted VA 
to obtain for him.  See 38 C.F.R. § 3.159(b)(1).
The June 2002 notification was provided prior to the first 
AOJ adjudication in September 2002, and the C-file contains 
service medical records and post-service medical records, 
including a VA examination in connection with the claim.

Accordingly, the Board finds that VA's duties to notify and 
assist have been met and the veteran is not prejudiced by 
adjudication of the appeal.

Service connection
  
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases, including Type 2 (adult onset) diabetes.

The evidence of record clearly reflects that the veteran 
served in Viet Nam and has a current diagnosis of Type 1 
(juvenile) diabetes.   The report of the veteran's most 
recent VA examination, dated July 2004, notes "strong 
clinical and biochemical evidence" of Type I diabetes, and a 
statement from a private physician dated January 2004 
likewise contains a diagnosis of Type I diabetes.  There is 
no evidence of record reflecting a diagnosis of Type 2 
diabetes.
As the preponderance of the evidence of record reflects  that 
the veteran has been diagnosed with Type I, and not Type II, 
diabetes, the veteran is not entitled to a presumption of 
service connection based on his service in Viet Nam under the 
provisions of 38 C.F.R. § 3.309.  However, that does not 
preclude the veteran from establishing by the evidence of 
record that his diabetes is directly related to his herbicide 
exposure, or is directly related to service.

In this regard, the preponderance of the evidence of record 
is also against a grant of service connection for the 
veteran's Type I diabetes, either as directly related to 
service, or related to herbicide exposure.  The veteran's 
service medical records are negative for complaints of, 
treatment for, or a diagnosis of diabetes.  The veteran was 
first diagnosed with diabetes in December 1995, over 24 years 
after the veteran's separation from service, and there is no 
competent medical evidence of record linking his Type I 
diabetes to his active service.

The record contains a January 2004 letter from Dr. Alan P. 
Braun who provides a helpful, detailed explanation of the 
differences between type I and type II diabetes, and 
concludes that the veteran has type I diabetes.  Dr. Braun 
then notes that it is "not out of the realm of possibility 
that an environmental toxin such as agent orange might 
provoke or aggravate the destruction of the beta cells in 
either Type I or Type II diabetes."  He goes on to note that 
there is no known data regarding that "hypothesis," but 
that "there is reason to assert" that the beta cell is 
negatively affected by Agent Orange.  As Dr. Braun's letter 
does not attempt to link the veteran's diagnosed Type I 
diabetes to in-service herbicide exposure, and he 
acknowledges that any linkage between exposure to Agent 
Orange and type I diabetes is speculative, it is of little 
probative value with respect to the veteran's claim for 
service connection..

The July 2004 VA examination included a review of the 
veteran's C-file, including the January 2004 letter from the 
Dr. Braun.  A subsequent October 2005 addendum from that VA 
examiner concluded that it was unlikely that the veteran's 
diabetes was related to his herbicide exposure.

The Board finds that the preponderance of the evidence of 
record is against a grant of service connection for the 
veteran's Type I diabetes, as either directly related to 
service, or related to exposure to herbicides in Viet Nam.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
I, to include as secondary to herbicide exposure, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


